Exhibit 10.29

EMPLOYMENT AGREEMENT

AGREEMENT (this “Agreement”) made as of April 20, 2015 (the “Effective Date”),
by and between Fairway Group Holdings Corp., a Delaware corporation with an
office at 2284 12th Avenue, New York, New York 10027 (the “Company”), and
Maureen Minard (the “Executive”).

WITNESSETH:

WHEREAS, the Company and its subsidiaries (collectively, the “Fairway Group”)
desire that Executive be employed to serve in an executive capacity with the
Fairway Group, and Executive desires to be so employed by the Fairway Group,
upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

1. EMPLOYMENT.

The Company hereby employs Executive and Executive hereby accepts such
employment, subject to the terms and conditions herein set forth.  Executive
shall hold the office of Senior Vice President—Chief Information Officer of the
Company reporting to the Chief Executive Officer of the Company or such other
senior executive officer of the Company as the Chief Executive Officer shall
specify (the Chief Executive Officer or such other senior executive officer the
“Supervisory Officer”).

2. TERM.

The term of employment under this Agreement began on the Effective Date and
shall continue until April 30, 2017, subject to prior termination in accordance
with the terms hereof (the “Initial Term”).  The Initial Term shall be
automatically extended for successive additional periods of one (1) year (each
such one-year period, an “Additional Term”), unless either party shall have
given written notice to the other party of non-extension at least sixty (60)
days prior to the end of the Initial Term or the then applicable Additional Term
(any period during which Executive is employed hereunder the “Employment Term”).

3. COMPENSATION.

(a)As compensation for the employment services to be rendered by Executive
hereunder, including all services as an officer or director of any member of the
Fairway Group, the Company agrees to pay, or cause to be paid, to Executive, and
Executive agrees to accept, payable in equal installments in accordance with
Company payroll practices then in existence, an initial annual salary of
$275,000 (the “Annual Salary”).  Executive’s Annual Salary for any year
following 2015 shall be determined by the Board of Directors of the Company (the
“Board”) in its sole discretion, but shall not in any year be reduced below the
rate for the previous year.

(b)During each fiscal year of the Employment Term, Executive shall be eligible
for an annual performance bonus, if any, as may be determined by the Board from
time to time in its sole discretion.  Such bonus will be targeted at thirty-five
percent (35%) of Executive’s Annual Salary (prorated to the extent Executive is
not employed during the entire fiscal year (based on the number of days during
such fiscal year that Executive was employed)) and will be based upon, among
other things, the Executive’s performance and the Company’s financial
performance. 

4. EXPENSES.

The  Company shall pay or reimburse Executive, upon presentment of suitable
vouchers, for all reasonable business expenses which may be incurred or paid by
Executive in connection with her employment





--------------------------------------------------------------------------------

 



hereunder in accordance with Company policy as established from time to time by
the Board.  Executive shall comply with such restrictions and shall keep such
records as the Company may reasonably deem necessary to meet the requirements of
the Internal Revenue Code of 1986, as amended from time to time (the “Code”),
and regulations promulgated thereunder.

5. OTHER BENEFITS.

Executive shall be entitled to four (4) weeks paid vacation for each full
calendar year, beginning with calendar year 2015 (the timing of vacations to be
subject to the reasonable approval of the Chief Executive Officer), and to
participate in such benefit plans and arrangements and receive other benefits on
terms consistent with other officers of the Company at the same level as
Executive (including short- and long-term disability insurance, 401(k) plan,
hospital, major medical insurance, dental and group life insurance plans in
accordance with the terms of such plans), all as determined from time to time by
the Board (the “Benefit Plans”).  During the Employment Term, the Company shall
provide a car allowance of $250 per week payable in equal installments at the
same time Executive receives her salary.  Executive shall not be entitled to
rollover or otherwise accumulate unused vacation days from year-to-year without
the prior consent of the Chief Executive Officer. 

6. DUTIES.

(a)Executive shall have such authority and responsibilities and shall perform
such reasonable duties and functions as are typically performed by executives in
her position and such other reasonable duties and functions commensurate with
her position as the Supervisory Officer and Board lawfully assign to
her.  Executive shall comply in the performance of her duties with the policies
of the Fairway Group and the Board, and be subject to the direction of the
Supervisory Officer and the Board.

(b)During the Employment Term, Executive shall devote all of her business time
and attention, reasonable vacation time and absences for sickness excepted, to
the business of the Fairway Group, as necessary to fulfill her duties; provided,
 however, that Executive may engage in other activities so long as such
activities do not unreasonably interfere with Executive’s performance of her
duties hereunder and do not violate Section 9 hereof.  Executive shall perform
the duties assigned to her in compliance in all material respects with the
Company’s Code of Conduct.

(c)Nothing contained in this Section 6 or elsewhere in this Agreement shall be
construed to prevent Executive from investing or trading in non-competing
investments as she sees fit for her own account, including real estate, stocks,
bonds, securities, commodities or other forms of investments.

7. TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION.

(a)Executive’s employment hereunder shall terminate upon the first to occur of
the following:

(i)upon thirty (30) days’ prior written notice to Executive upon the
determination by the Board that Executive’s employment shall be terminated for
any reason which would not constitute “justifiable cause”;

(ii)upon written notice to Executive from the Board of termination for
“justifiable cause”;

(iii) automatically and without notice upon the death of Executive;

(iv)in accordance with the terms of subsection (e) hereof upon the “disability”
(as defined below) of Executive;





1

--------------------------------------------------------------------------------

 



(v)upon thirty (30) days’ prior written notice by Executive to the Company of
Executive’s voluntary termination of employment without “good reason”; or

(vi) upon written notice by Executive to the Company of Executive’s termination
of employment for “good reason” in accordance with Section 7(b)(ii).

Upon the Company giving notice of termination
pursuant to Section 7(a)(i) or (ii), or Executive giving notice of termination
pursuant to Section 7(a)(v) or (vi), the Company
may require that Executive immediately leave the Company’s premises, upon being
given a reasonable opportunity to collect her personal effects and
belongings, but such requirement shall not affect the effective date of termination of
employment.

(b)For the purposes of this Agreement:

(i)The term “disability” shall mean the inability of Executive, due to illness,
accident or any other physical or mental incapacity, to have performed the
essential functions of her duties, with or without reasonable accommodation, for
a period of four (4) months (whether or not consecutive) in any twelve (12)
month period during the Employment Term, as reasonably determined by the Board.

(ii)The term “good reason” shall mean: (A) a material diminution in Executive’s
level of authority, duties, responsibilities or reporting lines; (B) a material
reduction in Executive’s Annual Salary or target bonus; (C) a material change to
the location at which Executive must perform the duties and obligations of her
employment that is more than seventy five (75) miles from the Company’s New York
City office; or (D) the Company’s material breach of this
Agreement.  Notwithstanding the foregoing, “good reason” shall not be deemed to
exist unless, no later than ninety (90) days following the date of the “good
reason” event, Executive shall have given written notice to the Company
specifying in reasonable detail the Company’s acts or omissions Executive
alleges would constitute “good reason” and the Company fails to rescind any such
act or cure any such omission within thirty (30) days following the receipt of
such notice.  If such circumstances are not fully corrected in all material
respects by the Company during the thirty (30) day cure period, Executive’s
employment shall terminate for “good reason” upon the expiration of the cure
period.

(iii)The term “justifiable cause” shall mean: (A) Executive’s repeated failure
to attempt in good faith (other than temporarily while physically or mentally
incapacitated) or refusal to attempt to perform her duties pursuant to this
Agreement after her receipt of written notice from the Chief Executive Officer
of such failure or refusal specifying the details of the failure or refusal, if
within ten (10) days of such notice, Executive fails to cure such failure or
refusal; (B) Executive’s material breach of this Agreement, which breach is not
cured by Executive within ten (10) days following her receipt of written notice
specifying the details of such material breach; (C) Executive’s criminal act
involving money or property of the Fairway Group or Executive’s breach (other
than a de minimus breach) of her fiduciary duty; (D) Executive’s intentional and
knowing material misrepresentation of the Company’s financial performance,
operating results or financial condition to the Board; (E) any intentional
unauthorized disclosure by Executive to any person, firm or corporation other
than the members of the Fairway Group and their respective directors, managers,
officers and employees, of any material confidential information or trade secret
of the Fairway Group other than in the good faith performance of her duties; (F)
Executive’s indictment or conviction of, or pleading guilty or nolo contendere
to, a felony or a crime involving dishonesty, fraud or moral turpitude; (G)
Executive’s willful misconduct materially damaging to the property, business or
reputation of the Fairway Group (including any fraudulent act); (H) Executive’s
unlawful use of controlled substances that, in the good faith judgment of the
Chief Executive Officer, impairs Executive’s ability to effectively perform her
duties hereunder or while on the Company’s premises; (I) any act or omission by
Executive involving gross negligence in the performance of Executive’s duties
that is materially adverse to the Fairway Group; or (J) Executive’s failure to
materially comply with the Fairway Group’s policies, including without
limitation, the Code of Conduct.





2

--------------------------------------------------------------------------------

 



(c)Upon any termination of Executive’s employment by the Company for
“justifiable cause”, or voluntarily by Executive without “good reason”
(including Executive electing not to extend the Employment Term), Executive
shall not be entitled to any amounts or benefits hereunder other than such
portion of Executive’s Annual Salary as has been accrued through the date of her
termination of employment, reimbursement of expenses pursuant to Section 4
hereof and other amounts or benefits required by law or pursuant to the terms of
the Benefit Plans.

(d)If Executive should die during the Employment Term, this Agreement shall
terminate immediately.  In such event, the estate of Executive shall thereupon
be entitled to receive (i) such portion of Executive’s Annual Salary as has been
accrued through the date of her death, (ii) any accrued annual bonus for a prior
fiscal year which remains unpaid as of the date of death and a pro rata portion
of any bonus that Executive would have been entitled to receive pursuant to
Section 3(b) in the fiscal year in which Executive died (based on the number of
days Executive was alive during such fiscal year), payable when and if such
bonus would otherwise have been payable had Executive’s employment not been
terminated by reason of Executive’s death and (iii) reimbursement of expenses
pursuant to Section 4.  Executive’s estate also shall be entitled to any amounts
or benefits required by law or payable under the terms of the Benefit Plans.

(e)Upon Executive’s disability in accordance with Section 7(b) hereof, the
Company shall have the right to terminate Executive’s employment while she
remains so disabled.  Any termination pursuant to this subsection (e) shall be
effective on the date thirty (30) days after which Executive shall have received
written notice of the Company’s election to terminate.  In such event, Executive
shall thereupon be entitled to receive (i) such portion of Executive’s Annual
Salary as has been accrued through the date of the termination of employment,
(ii) any accrued annual bonus for a prior fiscal year which remains unpaid as of
the date of termination and a pro rata portion of any bonus that Executive would
have been entitled to receive pursuant to Section 3(b) in the fiscal year in
which Executive became disabled (based on the number of days during such fiscal
year that this Agreement was in effect), payable when and if such bonus would
otherwise have been payable had Executive’s employment not been terminated by
reason of Executive’s disability and (iii) reimbursement of expenses pursuant to
Section 4.  Executive shall also be entitled to any amounts or benefits required
by law or payable under the terms of the Benefit Plans.

(f)Notwithstanding any provision to the contrary contained herein, in the event
that Executive’s employment is terminated during the Employment Term by the
Company without “justifiable cause” (other than due to death or disability), by
Executive for “good reason” or by the Company electing not to extend the
Employment Term, the Company shall, as of the end of the Employment Term, (i)
continue to pay Executive her then current Annual Salary (subject to applicable
tax withholding), payable in equal installments in accordance with the Company’s
payroll practices then in existence, for a period of one (1) year from the date
of termination and (ii) pay Executive’s COBRA continuation health coverage
premiums (less the normal weekly contribution rate being paid by Executive at
the time of termination, the payment of which shall be Executive’s
responsibility) during the Severance Period, which amounts in (i) and (ii) above
shall be
in lieu of any and all other payments due and owing to Executive under the terms of this
Agreement (other than any payments constituting reimbursement of expenses pursuant to Section
 4 hereof, any payments or benefits required
by law or payable under the terms of the Benefit Plans and the accrued annual
bonus for a prior fiscal year and pro rata portion of the bonus, if
any, referred to in the penultimate paragraph of this Section 7(f)).

The period during which payments are made pursuant to clause (i) of this Section
7(f) is hereinafter referred to as the “Severance Period.”  The payments made
pursuant to this Section 7(f) are collectively hereinafter referred to as the
“Severance Payments.”  The Company’s obligation to make the Severance Payments
shall be conditional upon (A) Executive executing and delivering to the Company
within sixty (60) days after the date of her termination of employment a release
(that is no longer subject to revocation under applicable law) in substantially
the form of Exhibit A hereto, and (B) Executive’s compliance in all material
respects with her obligations under Sections 9, 10, 11 and 12
hereof.  Notwithstanding anything to the contrary contained herein, the first
Severance Payment shall be made on the sixtieth (60th) day following Executive’s
“separation from service” (as defined in Section 409A of the Code) and shall
include payment of all amounts that otherwise would be due prior thereto.





3

--------------------------------------------------------------------------------

 



In the event the Executive is entitled to receive Severance Payments pursuant to
this Section 7(f), Executive shall also be entitled to the accrued annual bonus
for a prior fiscal year which remains unpaid as of the date of termination and a
pro rata portion (based on the number of days during such fiscal year that this
Executive was employed) of any bonus Executive would have been entitled to
receive pursuant to Section 3(b) in the fiscal year in which Executive’s
employment was terminated, payable when and if such bonus would otherwise have
been payable had Executive’s employment not been terminated.

If the Company cannot provide the COBRA payments pursuant to this Section 7(f)
without violating applicable law (including, without limitation, Section 2716 of
the Public Health Service Act) or without subjecting the Executive to taxation
on group health benefits, the Company will, in lieu thereof, provide to the
Executive during the remainder of the Severance Period, a taxable monthly
payment in an amount equal to the estimated cost of providing such benefits,
calculated in good faith as of the time of commencement of such payments.

(g)Upon any termination of Executive’s employment hereunder, Executive shall be
entitled to: (i) receive such portion of Executive’s Annual Salary as has been
accrued to date; (ii) reimbursement of expenses pursuant to Section 4 hereof;
(iii) any payments or benefits required by law or payable under the terms of the
Benefit Plans; (iv) treatment of any outstanding equity awards in conformance
with the applicable equity plan(s) and/or award agreement(s); and (v) continued
indemnification and coverage under directors and officers liability insurance,
in each case, pursuant to Section 13 hereof.  Any termination of employment
hereunder shall include termination from all applicable board and officer
positions with any member of the Fairway Group.

8. REPRESENTATIONS AND AGREEMENTS OF EXECUTIVE.

(a)Executive represents and warrants that she is free to enter into this
Agreement and to perform the duties required hereunder, and that there are no
employment contracts or understandings, restrictive covenants or other
restrictions, whether written or oral, preventing the performance of her duties
hereunder.

(b)Executive agrees to submit to a medical examination and to cooperate and
supply such other information and documents as may be reasonably required by any
insurance company in connection with the Company’s obtaining life insurance on
the life of Executive, and any other type of insurance or fringe benefit as the
Company shall determine from time to time to obtain.

9. NON-COMPETITION.

(a) In view of the unique and valuable services expected to be rendered by
Executive to the Fairway Group, Executive’s knowledge of the trade secrets and
other proprietary information relating to the business of the Fairway Group and
in consideration of the compensation to be received hereunder, and Executive’s
ownership interest in the Company, Executive agrees that during the period of
her employment by the Company and for one year following her employment with the
Company (the “Non-Competition Period”), Executive shall not, whether for
compensation or without compensation, directly or indirectly, as an owner,
principal, partner, member, shareholder, independent contractor, consultant,
joint venturer, investor, licensor, lender or in any other capacity whatsoever,
alone, or in association with any other person, carry on, be engaged or take
part in, or render services (other than services which are generally offered to
third parties) or provide advice to, own, share in the earnings of, invest in
the stocks, bonds or other securities of, or otherwise become financially
interested in, any entity primarily engaged in the retail grocery business that
has a store, or is actively considering locating a store, within a 50-mile
radius of (i) any existing store operated by the Fairway Group or (ii) any
location where the Fairway Group is actively considering locating a store.  The
record or beneficial ownership by Executive of up to one percent (1%) of the
shares of any corporation whose shares are publicly traded on a national
securities exchange or in the over-the-counter market shall not of itself
constitute a breach hereunder.  In addition, Executive shall not, directly or
indirectly, during the Non-Competition Period, except in the





4

--------------------------------------------------------------------------------

 



good faith performance of her duties for the Fairway Group, request or cause any
suppliers or customers with whom the Fairway Group has a business relationship
to cancel or terminate any such business relationship with any member of the
Fairway Group or solicit, interfere with, entice from or hire from any member of
the Fairway Group any employee of any member of the Fairway
Group.  Notwithstanding the foregoing, the provisions of this Section 9 shall
not be violated by (x) general advertising or solicitation not specifically
targeted at Fairway Group related persons or entities or (y) Executive’s serving
as a reference upon request.  If the Company breaches its obligation to make the
Severance Payments (other than in the circumstances described in the next
sentence) or to comply with its obligations under Section 4 hereof, and such
breach is not cured within thirty (30) days after written notice of such breach
is provided to the Company by Executive, then in addition to any other remedies
available to the Executive, Executive shall be released from her obligations
under this Section 9.  If Executive does not comply in all material respects
with her obligations under this Section 9 (other than in the circumstances
described in the immediately preceding sentence), then notwithstanding anything
herein to the contrary, the Company shall not be obligated to pay Executive any
remaining portion of the Severance Payments.

(b)During the Non-Competition Period:

(i)Executive shall not make any oral or written statements, either directly or
through other persons or entities, which are disparaging to any member of the
Fairway Group or any of its affiliates, management, officers, directors,
services, products, operations or other matters relating to the Fairway Group’s
businesses; and

(ii)The Fairway Group, formally or through its officers and directors, shall not
make any oral or written statements, either directly or through other persons or
entities, which are disparaging to Executive.

Notwithstanding the foregoing provisions of this Section 9(b), it shall not be a
violation of this Section 9(b) for Executive or the Fairway Group to (i) make
truthful statements when required by order of a court or other body having
jurisdiction, any governmental investigation or inquiry by a governmental
entity, subpoena, court order, compulsory legal process, or as otherwise may be
required by law, (ii) make traditional competitive statements in the course of
promoting a competing business (except in violation of Section 9, 10 or 11
hereof), (iii) disclose that Executive is no longer employed by the Company,
(iv) rebut inaccurate statements made by the other party or (v) for either party
to make truthful statements to enforce her or its rights under this Agreement.

(c)If any portion of the restrictions set forth in this Section 9 should, for
any reason whatsoever, be declared invalid by a court of competent jurisdiction,
the validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected.

(d)Executive acknowledges that the provisions of this Section 9 were a material
inducement to the Company to enter into this Agreement and to employ
Executive.  Executive further acknowledges that the territorial and time
limitations set forth in this Section 9 are reasonable and properly required for
the adequate protection of the business of the Fairway Group.  Executive hereby
waives, to the extent permitted by law, any and all right to contest the
validity of this Section 9 on the ground of breadth of its geographic or product
and service coverage or length of term.  In the event any such territorial or
time limitation is deemed to be unreasonable by a court of competent
jurisdiction, Executive agrees to the reduction of the territorial or time
limitation to the area or period which such court shall deem reasonable.

(e)The existence of any claim or cause of action by Executive against the
Company or any other member of the Fairway Group shall not constitute a defense
to the enforcement by the Fairway Group of the foregoing restrictive covenants,
but such claim or cause of action shall be litigated separately.





5

--------------------------------------------------------------------------------

 



10.INVENTIONS AND DISCOVERIES.

(a) Executive shall promptly and fully disclose to the Fairway Group, with all
necessary detail for a complete understanding of the same, all developments,
know-how, discoveries, inventions, improvements, concepts, ideas, writings,
formulae, processes and methods (whether copyrightable, patentable or otherwise)
made, received, conceived, developed, acquired or written during working hours,
or otherwise, by Executive (whether or not at the request or upon the suggestion
of the Fairway Group) during the Employment Term, solely or jointly with others,
using the Fairway Group’s resources, or relating to any current or proposed
business or activities of the Fairway Group known to her as a consequence of her
employment or the rendering of services hereunder (collectively, the “Subject
Matter”).

(b)Executive hereby assigns and transfers, and agrees to assign and transfer, to
the Fairway Group all her rights, title and interest in and to the Subject
Matter, and Executive further agrees to deliver to the Fairway Group any and all
drawings, notes, specifications and data relating to the Subject Matter, and to
execute, acknowledge and deliver all such further papers, including applications
for trademarks, copyrights or patents, as may be necessary to obtain trademarks,
copyrights and patents for any thereof in any and all countries and to vest
title thereto in the Fairway Group.  Executive shall assist the Fairway Group in
obtaining such trademarks, copyrights or patents during the term of this
Agreement, and any time thereafter on reasonable notice and at mutually
convenient times, and Executive agrees to testify in any prosecution or
litigation involving any of the Subject Matter; provided,  however, that
following termination of employment Executive shall be reasonably compensated
for her time and reimbursed her reasonable out-of-pocket expenses incurred in
rendering such assistance or giving or preparing to give such testimony if it is
required after the Non-Competition Period.

11.NON-DISCLOSURE OF CONFIDENTIAL INFORMATION.

(a)Executive shall not, during the term of this Agreement, or at any time
following expiration or termination of this Agreement, directly or indirectly,
disclose or permit to be known, other than in the good faith performance of her
duties (including without limitation disclosures to the Fairway Group’s advisors
and consultants) or as is required by law (in which case Executive shall give
the Company prior written notice of such required disclosure) or with the prior
written consent of the Chief Executive Officer, to any person, firm or
corporation, any confidential information acquired by her during the course of,
or as an incident to, her employment hereunder, relating to the Fairway Group,
any client, vendor or customer of the Fairway Group, or any corporation,
partnership or other entity owned or controlled, directly or indirectly, by any
of the foregoing, or in which any of the foregoing has a beneficial interest,
including, but not limited to, the business affairs of each of the
foregoing.  Such confidential information shall include, but shall not be
limited to, proprietary technology, trade secrets, patented processes, research
and development data, know-how, market studies and forecasts, competitive
analyses, pricing policies, employee lists, personnel policies, the substance of
agreements with customers, suppliers, landlords and others, marketing or
dealership arrangements, servicing and training programs and arrangements,
customer lists and any other documents embodying such confidential
information.  This confidentiality obligation shall not apply to any
confidential information which becomes publicly available from sources unrelated
to the Fairway Group.

(b)All information and documents relating to the Fairway Group as hereinabove
described (or other business affairs) shall be the exclusive property of the
Fairway Group, and Executive shall use commercially reasonable business efforts
to prevent any publication or disclosure of any such information or documents in
her possession or control.  Upon termination of Executive’s employment with the
Company, all documents, records, reports, writings and other similar documents
containing confidential information, including copies thereof, then in
Executive’s possession or control shall be returned and left with the
Company.  The foregoing obligations shall not extend to Executive’s rolodex,
address books, or other documents to the extent such rolodex, address books or
other documents contain only contact information.





6

--------------------------------------------------------------------------------

 



12.SPECIFIC PERFORMANCE.

Executive agrees that if she breaches, or threatens to commit a breach of, any
of the provisions of Sections 9, 10 or 11 (the “Restrictive Covenants”), the
Fairway Group shall have, in addition to, and not in lieu of, any other rights
and remedies available to the Fairway Group under law and in equity, the right
to injunctive relief and/or to have the Restrictive Covenants specifically
enforced by a court of competent jurisdiction, without the posting of any bond
or other security, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Fairway Group and
that money damages would not provide an adequate remedy to the
Company.  Notwithstanding the foregoing, nothing herein shall constitute a
waiver by Executive of her right to contest whether a breach or threatened
breach of any Restrictive Covenant has occurred.

13.INDEMNIFICATION; D&O INSURANCE.

(a)The Company shall indemnify Executive and hold her harmless as and to the
extent provided in that certain Indemnification Agreement, dated as of April 20,
2015, by and between the Company and Executive.  This obligation shall survive
the termination of Executive’s employment.

(b)The Company shall cover Executive under directors and officers liability
insurance both during and, while liability exists, after the Employment Term in
the same amount and to the same extent as the Company covers its other officers
and directors.

14.AMENDMENT OR ALTERATION.

No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.

15.GOVERNING LAW.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York applicable to agreements made and to be performed therein.

16.CHOICE OF FORUM; WAIVER OF JURY TRIAL.

Executive and the Fairway Group agree that any dispute between Executive and the
Fairway Group shall be resolved exclusively in the United States District Court
for the Southern District of New York or the applicable state court located in
New York County, New York and Executive consents to personal jurisdiction  in
said courts.  EACH OF THE COMPANY AND EXECUTIVE HEREBY IRREVOCABLY WAIVES ITS
RIGHT TO A JURY TRIAL IN CONNECTION WITH ANY ACTION, PROCEEDING OR CLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

17.SEVERABILITY.

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

18.WITHHOLDING.

The Company may deduct and withhold from the payments to be made to Executive
hereunder any amounts required to be deducted and withheld by the Company under
the provisions of any applicable statute, law, regulation or ordinance now or
hereafter enacted.





7

--------------------------------------------------------------------------------

 



19.NOTICES.

Any notices required or permitted to be given hereunder shall be sufficient if
in writing, and if delivered by hand or courier, or sent by certified mail,
return receipt requested, to the address set forth above in the case of the
Company and Executive’s address as set forth in the Company’s records, or such
other address as either party may from time to time designate in writing to the
other, and shall be deemed given as of the date of the delivery or at the
expiration of three days in the event of a mailing.

20.COUNTERPARTS AND FACSIMILE SIGNATURES.

This Agreement may be signed in counterparts
with the same effect as if the signatures to each
counterpart were upon a single instrument, and all such counterparts together shall be deemed an original
of this Agreement.  For purposes of this Agreement, a facsimile copy of a
party’s signature shall be sufficient to bind such party.

21.WAIVER OR BREACH.

It is agreed that a waiver by either party of a breach of any provision of this
Agreement shall not operate, or be construed, as a waiver of any subsequent
breach by that same party.

22.ENTIRE AGREEMENT AND BINDING EFFECT.

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof, supersedes all prior and contemporaneous agreements, both
written and oral, between the parties with respect to the subject matter hereof,
and may be modified only by a written instrument signed by each of the parties
hereto.  This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, distributors,
successors and assigns; provided,  however, that (i) Executive shall not be
entitled to assign or delegate any of her rights or obligations hereunder
without the prior written consent of the Company and (ii) the Company shall only
be permitted to assign this Agreement to an assignee of all or substantially all
of the assets of the Company and if such assignee assumes the obligation
hereunder in writing.  It is intended that Sections 9, 10, 11, 12 and 16 benefit
each of the Company and each other member of the Fairway Group, each of which is
entitled to enforce the provisions of Sections 9, 10, 11, 12 and 16.

23.SURVIVAL.

Except as otherwise expressly provided herein, the termination of Executive’s
employment
hereunder or the expiration of this Agreement shall not affect the enforceability of Sections 4, 7, 9, 10, 11,
12, 13, 16, 22, 23, 24 and 25 hereof.

24.280G.

Notwithstanding anything set forth herein to the contrary, if any payment or
benefit Executive would receive from the Company pursuant to this Agreement or
otherwise (“Payment”) would constitute a “parachute payment” within the meaning
of Section 280G of the Code and, but for this Section 24, would be subject to
the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then such
Payment shall equal the Revised Amount which may under clause (a) in the
following sentence be a lesser amount than the full Payment.  The “Revised
Amount” shall be either (a) or (b) whichever amount, after taking into account
all applicable federal, state and local employment taxes, income taxes and the
Excise Tax (all computed at the highest applicable marginal rate), results in
Executive’s receipt, on an after-tax basis, of the greater amount of the Payment
notwithstanding that all or some portion of the payment may be subject to the
Excise Tax and where: (a) is the largest portion of the Payment that would
result in no portion of the Payment being subject to the Excise Tax and (b) is
the full, unreduced, total Payment.  If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the Payment is reduced to
the amount in clause (a) above, unless to the extent permitted by Code Section
280G and 409A Executive designates another order, the reduction shall occur in
the





8

--------------------------------------------------------------------------------

 



following order: (A) cash payments shall be reduced first and in reverse
chronological order such that the cash payment owed on the latest date following
the occurrence of the event triggering such excise tax will be the first cash
payment to be reduced; (B) accelerated vesting of equity awards shall be
cancelled/reduced next and in the reverse order of the date of grant for such
equity awards (i.e., the vesting of the most recently granted stock awards will
be reduced first), with full-value awards reversed before any stock option or
stock appreciation rights are reduced; and (C) employee benefits shall be
reduced last and in reverse chronological order such that the benefit owed on
the latest date following the occurrence of the event triggering such excise tax
will be the first benefit to be reduced.  Except as set forth in the next
sentence, all determinations to be made under this Section 24 shall be made by
the Company’s independent registered public accounting firm immediately prior to
the event giving rise to the Payment (or if such firm cannot make such
determination, an independent accounting firm selected by the Company (and
reasonably acceptable to Executive)), which accounting firm shall provide its
determinations and any supporting calculations and documentation to the Company
and Executive promptly after the change in ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Code Section 280G).  In making its determination, the accounting
firm shall take into account (if applicable) the value of Executive’s
non-competition covenant set forth in Section 9 of this Agreement.  The costs
and expenses of the accounting firm and, if a valuation firm is required by the
accounting firm to perform its calculations, such valuation firm shall be borne
by the Company.

25.409A COMPLIANCE.

If Executive is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-l(i) as of the date of the Executive’s separation from service,
then Executive shall not be entitled to any Severance Payments or other benefits
pursuant to Section 7 of this Agreement until the earlier of (a) the date which
is six (6) months after the date of Executive’s separation from service or (ii)
the date of Executive’s death.  This paragraph shall only apply if, and to the
extent, required in order to comply with Section 409A of the Code.  Any amounts
otherwise payable to Executive upon or in the six-month period following
Executive’s separation from service that are not so paid by reason of this
paragraph shall be paid to Executive (or Executive’s estate, as the case may be)
as soon as practicable (and in all events within twenty (20) days) after the
expiration of such six-month period or (if applicable, the date of Executive’s
death), and any remaining payments due to the Executive under this Agreement
shall be paid as otherwise provided herein.

For the purposes of this Agreement, a “termination of employment” or words of
like import shall mean a “separation from service” within the meaning of Section
409A of the Code and the regulations issued thereunder.  Any taxable
reimbursements pursuant to Section 4 shall be paid to Executive on or before the
last day of Executive’s taxable year following the taxable year in which the
related expense was incurred.  Reimbursements pursuant to Section 4 are not
subject to liquidation or exchange for another benefit and the amount of such
benefits that Executive receives in one taxable year shall not affect the amount
of such reimbursements or benefits that Executive may receive in any other
taxable year.  Each of the payments that may be made under this Agreement
following Executive’s termination of employment shall be deemed to be a separate
payment for purposes of applying Section 409A.

It is intended that any amounts payable under this Agreement and the Company’s
and Executive’s exercise of any authority or discretion hereunder shall comply
with, and avoid the imputation of any tax, penalty or interest under Section
409A of the Code.  This Agreement shall be construed and interpreted consistent
with that intent.  Notwithstanding the foregoing, Executive shall bear the cost
of any failure to comply with Section 409A of the Code, unless and except to the
extent that such tax, penalty or interest is incurred by reason of the Company’s
willful breach of the provisions of this Agreement.

26.FURTHER ASSURANCES.

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.





9

--------------------------------------------------------------------------------

 



27.CONSTRUCTION OF AGREEMENT.

No provision of this Agreement or any related document shall be construed
against or interpreted to the disadvantage of any party hereto by any court or
other governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.

28.HEADINGS.

The Section headings appearing in this Agreement
are for the purposes of easy reference and
shall not be considered a part of this Agreement or in any way modify, demand or affect its provisions.

IN WITNESS WHEREOF, the parties hereto have executed
this Agreement as of the date and year first above written.

FAIRWAY GROUP HOLDINGS CORP.

 

By:  /s/ John E. Murphy   

Name: John E. Murphy
Title: Chief Executive Officer

 

 

 

/s/ Maureen Minard
Maureen Minard

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF RELEASE

In exchange for the payments and benefits set forth in the Employment Agreement
between Fairway Group Holdings Corp. (the “Company”) and me dated April 20, 2015
(the “Agreement”), and to be provided following the Effective Date (as defined
below) of this Release and subject to the terms of the Agreement, and my
execution (without revocation) and delivery of this Release:

1. (a) On behalf of myself, my agents, assignees, attorneys, heirs, executors
and administrators, I hereby release the Company and its predecessors,
successors and assigns, their current and former parents, affiliates,
subsidiaries, divisions and joint ventures (collectively, the “Fairway Group”),
and all of their current and former officers, directors, employees, and agents,
in their capacity as Fairway Group representatives (individually and
collectively, “Releasees”) from any and all controversies, claims, demands,
promises, actions, suits, grievances, proceedings, complaints, charges,
liabilities, damages, debts, taxes, allowances, and remedies of any type,
including but not limited to those arising out of my employment with the Fairway
Group (individually and collectively, “Claims”) that I may have by reason of any
matter, cause, act or omission.  This release applies to Claims that I know
about and those I may not know about occurring at any time on or before the date
of execution of this Release.

(b) This Release includes a release of all rights and Claims under, as amended,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Rehabilitation Act of 1973, the Civil Rights Acts of 1866 and
1991, the Americans with Disabilities Act of 1990, the Employee Retirement
Income Security Act of 1974, the Equal Pay Act of 1963, the Family and Medical
Leave Act of 1993, the Fair Labor Standards Act of 1938, the Older Workers
Benefit Protection Act of 1990, the Occupational Safety and Health Act of 1970,
the Worker Adjustment and Retraining Notification Act of 1989, the
Sarbanes-Oxley Act of 2002, the New York State Human Rights Act, and the New
York City Human Rights Act, as well as any other federal, state, or local
statute, regulation, or common law regarding employment, employment
discrimination, termination, retaliation, equal opportunity, or wage and
hour.  I specifically understand that I am releasing Claims based on age, race,
color, sex, sexual orientation or preference, marital status, religion, national
origin, citizenship, veteran status, disability and other legally protected
categories.

(c) This Release also includes a release of any Claims for breach of contract,
any tortious act or other civil wrong, attorneys’ fees, and all compensation and
benefit claims including without limitation Claims concerning salary, bonus, and
any award(s), grant(s), or purchase(s) under any equity and incentive
compensation plan or program.

(d) In addition, I am waiving my right to pursue any Claims against the Company
and Releasees under any applicable dispute resolution procedure, including any
arbitration policy.

I acknowledge that this Release is intended to include, without limitation, all
Claims known or unknown that I have or may have against the Company and
Releasees through the Effective Date of this Release.  Notwithstanding anything
herein, I expressly reserve and do not release pursuant to this Release (and the
definition of “Claims” will not include) (i) my rights with respect to the
enforcement of the right to receive the payments (including without limitation
the Severance Payments (as such term is defined in the Agreement) and benefits
specified in the Agreement, (iii) any rights or interest under any Benefit Plan
(as such term is defined in the Agreement), (iii) any right to indemnification
pursuant to the Company’s Certificate of Incorporation and By-Laws and any
indemnification agreement as in effect on the date hereof or otherwise, or the
protections of the Company’s directors and officers liability insurance, (iv)
any right to purchase shares of the Company’s stock after the date hereof under
any stock option or restricted stock agreement between me and the Company, or
(v) my rights as a stockholder of the Company.





-  1  -

--------------------------------------------------------------------------------

 



2. I acknowledge that I have had at least 211 calendar days from the date of my
termination of employment with the Company (the “Termination Date”) to consider
the terms of this Release, that I have been advised to consult with an attorney
regarding the terms of this Release prior to executing it, that I have consulted
with my attorney, that I fully understand all of the terms and conditions of
this Release, that I understand that nothing contained herein contains a waiver
of claims arising after the date of execution of this Release, and I am entering
into this Release knowingly, voluntarily and of my own free will.  I further
understand that my failure to sign this Release and return such signed Release
to the Company, 2284 12th Avenue, New York, New York 10027 (attention: General
Counsel) by 5:00 pm on the 222 day after the Termination Date will render me
ineligible for the payments and benefits described herein and in the Agreement.

3. I understand that once I sign and return this Release to the Company, I have
7 calendar days to revoke it.  I may do so by delivering to the Company, 2284
12th Avenue, New York, New York 10027 (attention: General Counsel) written
notice of my revocation within the 7-day revocation period (the “Revocation
Period”).  This Release will become effective on the 8th day after I sign and
return it to the Company (“Effective Date”) provided that I have not revoked it
during the Revocation Period.

YOU ARE HEREBY ADVISED BY THE COMPANY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS RELEASE.

I HAVE READ THIS RELEASE AND UNDERSTAND ALL OF ITS TERMS. I SIGN AND ENTER THIS
RELEASE KNOWINGLY AND VOLUNTARILY, WITH FULL KNOWLEDGE OF WHAT IT MEANS.

 



By:

 

 Date:

 

 

--------------------------------------------------------------------------------

1 Change to 45 days in the case of a group termination under the ADEA

2 If 21 days changed to 45 days, change to 46th



-  2  -

--------------------------------------------------------------------------------